 626305 NLRB No. 77DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2All dates are 1987 unless indicated otherwise.3The tally of ballots reveals that of 50 eligible voters, 18 cast bal-lots for and 30 cast ballots against the Union. There were three chal-
lenged ballots, a number insufficient to affect the results of the elec-
tion.4Member Devaney finds it unnecessary to pass on the judge'sfinding that the Respondent violated Sec. 8(a)(1) by the threat ofplant closure to employee Sutton inasmuch as such a finding wouldbe cumulative in view of the threat of plant closure by the Respond-
ent's owner Greim to all employees, discussed infra.5In finding company knowledge, the judge relied in part on casesconcerning the ``small plant'' doctrine. Member Raudabaugh does
not rely on that doctrine. Chairman Stephens, who notes that the
judge did not expressly rely on the small plant doctrine, would not
find that the small size of a plant alone would be sufficient to giverise to an inference that an employer knew of any union activities
occurring there. He accepts the size of a plant as one factor, among
others, that may together give rise to such an inference, as in FoodCart Market, 286 NLRB 1016, 1018 (1987), cited by the judge. Thejudge here clearly identified sufficient credible evidence from which
to infer that the Respondent knew the identity of union activists,
such as Sutton.Almet, Inc. and United Steelworkers of America,AFL±CIO±CLC. Cases 25±CA±19000±1, 25±CA±19000±2, 25±CA±19104, and 25±RC±8523November 20, 1991DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn September 21, 1989, Administrative Law JudgeWilliam F. Jacobs issued the attached decision. The
Respondent and the Charging Party filed exceptions
and supporting briefs, and briefs in opposition to the
other's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions as modified and to adopt the recommended
Order as modified.The record shows that the Respondent owns and op-erates a structural steel fabricating facility in New
Haven, Indiana. The Union began organizing the Re-
spondent's production and maintenance employees on
November 2, 1987.2On November 10, the Union filedan election petition and, pursuant to a on January 21,
1988.3The complaint allegations and objections herearise from conduct that occurred during the critical pe-
riod.As more fully described in the judge's decision andbelow, the judge found certain violations, dismissed
other allegations, refused to grant a remedial bar-
gaining order, and recommended that the election be
set aside and a second election be directed.We agree with the judge's findings that the Re-spondent violated Section 8(a)(1) of the Act by solic-
iting employee Putt to quit his job and threatening him
with discharge in order to dissuade him from con-
tinuing his prounion campaign, and by threatening em-
ployee Sutton with plant closure for the purpose of
interfering with his organizational activities.4We alsoagree with his findings that the Respondent violatedSection 8(a)(3) and (1) of the Act by suspending em-
ployee Sutton, issuing a disciplinary warning to him,
and thereafter conditioning his reinstatement on his
successful completion of a drug test, because of his
union activities.5The judge dismissed a number of other complaint al-legations. We find merit in the Charging Party's ex-
ceptions to the judge's dismissals discussed below.1. On November 13, the Respondent's chairman ofthe board, Richard Greim, allegedly threatened em-
ployees with plant closure if the Union persisted in de-
mands opposed by the Respondent. Specifically Greim
told the assembled employees:You all know what kind of man I am and whatI stand for. You also know how I feel about the
unions. I have never lied to you before, and I'm
not going to start now. As I stand here before you
I'm here to tell you that I will never agree to any
demands that I believe are not in the best interest
of this company±Ðand if I have to shut down this
plant to maintain those principlesÐI will shut it
down and go out of business.We analyze these statements under the standard setforth in NLRB v. Gissel Packing Co., 395 U.S. 575,618 (1969):An employer may ... make a prediction as to
the precise effects he believes unionization will
have on his company. In such case, however, the
prediction must be carefully phrased on the basis
of objective fact to convey an employer's belief
as to demonstrably probable consequences beyond
his control.Applying this standard here, it is plain that Greimmade no effort to describe any ``objective fact [that
conveyed his] belief as to demonstrably probable con-
sequences beyond his control.'' In stating that he
would ``shut down this plant'' in response to union de-
mands that he believed were ``not in the best interest
of this company,'' Greim did not define what he meant
by ``best interest'' or indicate, other than by his sub-
jective belief, how he would determine that the ``best 627ALMET, INC.6Cf. Clark Equipment Co., 278 NLRB 498, 499 (1986) (employerstated he would not sign a contract which he did not believe was
in the plant's best interest).7299 Lincoln Street, Inc., 292 NLRB 172, 173±174 (1988).In dismissing the complaint allegation based on Greim's speech,the judge deemed Greim's remarks to be protected by Sec. 8(c) of
the Act, and cited in support of that finding the Board's decision in
Oxford Pickles, 190 NLRB 109 (1971). In Oxford Pickles, the em-ployer stated that the plant's survival chances could be ``seriously
hurt by a union, and that the employer would have the legal right
to move the plant'' if it were ``put in a position of not being able
to compete in the sale of pickles.'' Id. at 110. The employer did not,
however, directly threaten to close the plant if it found any of the
union's demands not in the company's ``best interests'' as was the
case here.interest'' of the Company was at stake. Further, he didnot explain why it would be necessary to ``shut down''
rather than just reject the Union's demands.6In anyevent, such bald assertions for closing a business,
predicated as they were on undefined beliefs and prin-
ciples, cannot be evaluated for their legitimacy as ``de-
monstrably probable consequences beyond his con-
trol.'' In these circumstances, Greim's ``statements
crossed the line between informing employees of po-
tential adverse consequences of unionization and
threatening that these consequences would occur in re-taliation for their having selected the Union to rep-
resent them.''7Accordingly, we find that Greim'sstatements constituted a threat of closure in violation
of Section 8(a)(1) of the Act.2. On November 17, Robert Winklejohn, the Re-spondent's senior vice president and plant manager,
delivered a speech to all the Respondent's production
and maintenance employees. The judge found that he
read, verbatim, the following written text:It has come to my attention that certain Almetemployees are being bullied and threatened by
other employees on company premises. I will not
tolerate these activities.I refuse to stand by while any of my employeesare subjected to GOON tactics carried on by
gangsters in any attempt to coerce other employ-
ees into doing anything they do not wish to do.
I have not and will not ever allow this to occur
at Almet.From here on out, if I become aware of anyemployees using gangster tactics to bully or in-
timidate other Almet employees for any reason, I
will discipline that employee appropriately, up to
and including discharge if warranted. This applies
to all Almet employees. That means you, you, and
you.Also, if I become aware that any of my em-ployees are bullied or threatened by these GOON
tactics and they do not report the occurrences to
me, I will discipline those employees for not re-
porting what happened to them. Believe me, I willdo whatever it takes to eliminate this crap fromthe Almet shop.This is not a playground where bullies rule.Each of you has the right to work at Almet, free
of this type of abuse and, as long as I am here,
this will not change.The complaint alleges that Winkeljohn's speechthreatened employees with loss of jobs and other un-
specified reprisals because they supported the Union.
that each time Winklejohn said the word ``you,'' he
pointed directly at an individual wearing a union but-
ton, and then added, ``you, you and you are respon-
sible for putting these people's jobs on the line.'' The
judge did not otherwise specifically address the legal-
ity of the speech. He did, however, find that, although
the speech was precipitated by unverified rumors that
Winkeljohn claimed he heard concerning employees
being threatened to get them to sign cards for the
Union, the speech ``was not prompted by any legiti-
mate fear of coercive tactics on the part of employee
union activists.''The Charging Party contends, inter alia, that byfalsely accusing union supporters of misconduct,
Winkeljohn threatened them with discharge for their
union activities. The Respondent, on the other hand,
takes exception to the judge's failure to find that
Winkeljohn's speech was motivated by a legitimate
and substantial reason, i.e., ``to get production back on
track.'' In this regard, the Respondent claims that pro-
duction levels had declined because of the ``back-bit-
ing and badgering that had been reported to have been
taking place among the shop employees.'' For the fol-
lowing reasons, we affirm the judge's finding that the
speech was motivated by mere unsubstantiated rumors
of employee pressure on other employees to sign union
cards, and we reverse the judge and find that the
speech violated Section 8(a)(1) of the Act.Although there is no reference to the Union or itsemployee supporters in Winkeljohn's speech,
Winkeljohn admitted that the speech was prompted by
rumors of coercive union solicitation engaged in by
employees. Even without that testimony, however, we
would find that Winkeljohn made the speech in re-
sponse simply to the union activity of the Respond-
ent's employees. The speech occurred in the context of
the ongoing union campaign and only a few days after
the speech in which Greim threatened to close the
plant because of employee support for the Union. Fur-
ther, the speech was directed at purported activity vis
a vis fellow employees and not a decline in produc-
tion.Moreover, we find that the employees understoodthat Winkeljohn's remarks were addressed to their en-
gagement in union activities. With the advent of the
Union on the scene, the employees were subjected to
several speeches by high management officials in 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Although the judge discredited Putt's testimony that Winklejohnpointed at employees wearing union buttons and told them they had
put ``these people's jobs on the line,'' he did not find that Putt's
connecting Winklejohn's speech to employee union activity was
without foundation. Rather the judge's rejection of Putt's testimony
was related only to its specifics. He did not find that Putt had no
basis for believing that the speech was related to and directed at em-
ployee union activity.9Hawkins-Hawkins Co., 289 NLRB 1423, 1424 (1988).10Id. at 1423. See also Eastern Maine Medical Center, 277 NLRB1374, 1375 (1985).11Although the judge found that between November 2 and No-vember 6, 27 of the Respondent's employees signed union cards, he
made no final determination of whether the Union represented a ma-
jority of the unit employees demonstrated by signed authorization
cards. We also note that the Respondent has raised objections to the
counting of 5 of the 27 union authorization cards in the unit that
consisted of, at most, 53 unit employees when the Respondent re-
ceived the Union's demand for recognition on November 12. In view
of our finding that a bargaining order is not warranted, we find it
unnecessary to pass on the various unresolved issues involving the
composition of the unit or the validity of certain cards.12The single incident involving Sec. 8(a)(3) was the 3-day suspen-sion of Sutton, who the Respondent compensated by reimbursing
him with backpay. No other union adherents were discriminatedwhich the latter made known the Respondent's aver-sion to its employees' unionization. It would have been
reasonable for the employees, therefore, to construe
such remarks of Winkeljohn as, ``Almet employees are
being bullied and threatened by other employees,'' and
``GOON tactics carried on by gangsters ... to coerce

other employees into doing anything they do not wish
to do,'' as being directed at employees soliciting for
the Union or engaging in related union activity; and
consequently, that his instructions to the employees to
report on those activities, as being designed to signal
out union supporters for retaliation.8Indeed,Winkeljohn made it clear that the failure to report such
conduct could lead to unspecified disciplinary action
for the employees who remained silent, as well as
those engaging in the uncountenanced activity.These conclusions are warranted even if, as the Re-spondent claims, the speech was prompted by falling
production. At no point in his speech did Winkeljohn
tell the employees that that was the basis for his state-
ments. To the contrary, the only reasons advanced for
the statements were the messages contained in those
statements. He did not cite a single specific instance
of an employee bullying or threatening another em-
ployee or of engaging in ``GOON tactics.'' Thus, the
employees could reasonably conclude that the Re-
spondent might well equate active union solicitation
with bullying and ``GOON tactics'' and that the Re-
spondent regarded such conduct as grounds for punish-
ment.The Board has found an unlawful threat of disciplinewhen an employer announces its intention of taking
disciplinary ``action to stop subjectively offensive ac-
tivity without regard to whether the reported activity
[or that which was expected to be reported]'' was pro-
tected by the Act.9Such an announcement has the po-tential dual effect of encouraging employees to identify
union supporters based on the employees' subjective
view of harassment or intimidation and of discouraging
employees from engaging in protected activities.10Winklejohn's statements threatening discharge orlesser disciplinary action to stop activity that he never
defined had that dual effect. In our view, Winklejohn
was alluding to ``subjectively offensive conduct,'' par-
ticularly since his remarks were not prompted by any
legitimate fear of coercive conduct on the part of em-ployees who were engaged in union activities. Hence,Winklejohn's remarks were just as likely to elicit the
reporting of employee activity protected by the Act as
not and thus to discourage such activity in violation of
Section 8(a)(1) of the Act. We so find.3. Finally, the Charging Party has excepted to thejudge's failure to find that the Respondent's unfair
labor practices make holding a free and fair election
unlikely, if not impossible, and urges that the issuance
of a bargaining order is required in this case.It is well settled that the Board will issue a bar-gaining order when: (1) the union has obtained valid
authorization cards from a majority of the employees
in the bargaining unit and thus is entitled to represent
the employees for collective-bargaining purposes; and
(2) the employer's refusal to bargain with the union is
motivated not by a good-faith doubt of the union's ma-
jority status, but by a desire to gain time to dissipate
that status, as evidenced by the commission of substan-
tial unfair labor practices during its antiunion cam-
paign efforts to resist recognition. NLRB v. GisselPacking Co., 395 U.S. 575 (1969).The question for the Board is whether the unfairlabor practices are sufficient in number and character
to warrant issuance of a bargaining order. When an
employer's unfair labor practices have the tendency to
undermine majority strength and impede the election
processes, thereby rendering it unlikely that traditional
remedies will erase the effects of the unlawful conduct
and ensure the conduct of a fair election, the Board
may issue a bargaining order, relying on employee
sentiment as expressed through alternative means, such
as authorization cards. Horizon Air Services, 272NLRB 243 (1984), quoting Gissel Packing Co., supraat 613, 614±615.Even assuming that the Union represented a major-ity of the unit employees based on authorizationcards,11we find no merit in the Charging Party's as-sertion that a bargaining order is warranted here. While
the Respondent engaged in certain conduct that vio-
lated Section 8(a)(1), and a single incident that vio-
lated Section 8(a)(3), we do not find this conduct suffi-
ciently egregious in all the circumstances here, to find
that the Respondent's misconduct has precluded the
likelihood of a fair election.12 629ALMET, INC.against for their union activities despite the fact that the Respondentknew about many employees' open support for the Union.13This includes the two additional violations of Sec. 8(a)(1) thatwe have found in secs. 1 and 2 of this decision.14While the ameliorative steps taken by the Respondent lead usto conclude that a bargaining order is not warranted, we do not find
that they are sufficient to warrant our finding no violations of the
Act under the test in Passavant Memorial Area Hospital, 237 NLRB138 (1978). Thus, we note that the Respondent's memoranda were
issued 6 to 8 weeks after the unlawful conduct occurred, they were
not specific in identifying the coercive conduct, they did not admit
any wrongdoing, and they gave no specific assurances to employees
concerning such future coercive conduct. See Passavant at 139.In reaching this conclusion, we note that all the Re-spondent's misconduct took place between November
9 and 1713and that no other misconduct occurredthereafter in the 2 months before the election held on
January 21, 1988. We also have taken into consider-
ation the Respondent's efforts to ameliorate the effects
of its unlawful conduct. Thus, prior to the election, the
Respondent issued memoranda to all of its employees
promising, in case the Union should win the election,
that it would keep operating and bargain in good faith.
The Respondent also voluntarily awarded backpay to
Sutton to compensate him for the discriminatorily mo-
tivated 3-day suspension he suffered. The Respond-
ent's mollifying statements and voluntary backpay re-
imbursement tip the balance, in what otherwise is a
close case, against a finding that a fair election would
be rendered impossible.14These circumstances coupledwith the Board's traditional remedies lead us to con-
clude that the election process is superior to the use of
authorization cards to determine employee sentiments
here. We therefore shall set aside the election held in
Case 25±RC±8523 and direct that a second election be
held.AMENDEDCONCLUSIONSOF
LAWSubstitute the following for Conclusions of Law 3:``3. By threatening employees with plant closure andunspecified disciplinary action to discourage union ac-
tivities and by threatening employees with discharge
and soliciting them to find out other employment for
engaging in union activities, the Respondent has en-
gaged in unfair labor practices within the meaning of
Section 8(a)(1) of the Act.''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent Almet,
Inc., New Haven, Indiana, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order as modified.1. Substitute the following as paragraph 1(a).
``(a) Threatening employees with plant closure andunspecified disciplinary action to discourage union ac-
tivities and by threatening employees with dischargeand soliciting them to find other employment for en-gaging in union activities.''2. Substitute the attached notice for that of the ad-ministrative law judge.ITISFURTHERORDERED
that the election conductedJanuary 21, 1988, is set aside and that the Regional
Director shall direct a second election whenever he
deems it appropriate.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found thatwe violated the National Labor Relations Act and has
ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
threaten employees with plant closurebecause they have engaged in union activities.WEWILLNOT
solicit employees to find other em-ployment because they have engaged in union activi-
ties.WEWILLNOT
threaten employees with unspecifieddisciplinary action to discourage union activities.WEWILLNOT
discourage membership in UnitedSteelworkers of America, AFL±CIO±CLC or any other
labor organization by issuing disciplinary warnings to,
suspending, or conditioning reinstatement of employees
on their successful completion of a drug test because
they have engaged in protected concerted activities on
behalf of the Union.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce our employees in the exercise
of the rights guaranteed them by Section 7 of the Act.WEWILL
make employee Frank R. Sutton whole forany loss of pay he may have suffered as a result of
his unlawful suspension, with interest.WEWILL
expunge from our records and files anynotations or references to the unlawful warnings to em-
ployees Sutton and Jeffrey Putt and to unlawful sus-
pension of Sutton and will notify them that this has
been done and that the suspension and warnings will
not be used against them in any way. 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The complaint was amended on April 1, 1988.2Cases 25±RC±8523, 25±CA±19000±1, and 25±CA±19000±2.3Ibid.4Charging Party's motion for leave to file posthearing brief onMarch 10, 1989, unopposed, is granted.5Hereafter, all dates are in 1987 unless noted otherwise.6Employee Pequignot received his card from Van Allen and gaveone to employee Brian Chambliss.All our employees are free to become or remain, orrefrain from becoming remaining, members of any
labor organization.ALMET, INC.Ann Rybolt, Esq., for the General Counsel.John Menzie Esq. and M. Scott Hall, Esq. (Gallucci Hopkins& Theisen), of Fort Wayne, Indiana, for the Respondent.Peter M. Fox, Esq., of Cincinnati, Ohio, for the ChargingParty.DECISIONWILLIAMF. JACOBS, Administrative Law Judge. UnitedSteelworkers of America, AFL±CIO±CLC (the Union), filed
the petition for an election in Case 25±RC±8523 on Novem-
ber 10, 1987, to determine if certain employees of Almet,
Inc. (the Company, the Employer or the Respondent), desired
to be represented by the Union for purposes of collective
bargaining.On November 18, 1987, the Union filed charges in Cases25±CA±19000±1 and 25±19000±2 and on December 30,
1987, the Region issued a consolidated complaint1based onthese charges alleging violations of Section 8(a)(1) and (3)
of the Act.Pursuant to a Stipulated Election Agreement approved bythe Regional Director for Region 25, a secret ballot election
was conducted among the Company's employees on January
21, 1988. The tally of ballots showed 18 votes cast for the
Union, 30 votes cast against the Union, and 3 challenged bal-
lots which were not sufficient to affect the results of the
election. On January 28, 1988, the Union filed timely objec-
tions to the election and the charge in Case 25±CA±19104.On March 31, 1988, the Regional Director issued a reporton objections to conduct affecting results of election, rec-
ommendations to Board, an order directing hearing, an order
consolidating cases,2and notice of hearing. In this documentthe Regional Director ordered that a hearing be held to re-
solve the issues of fact and credibility raised by certain of
the Union's objections as well as additional alleged objec-
tionable conduct; that the cases be consolidated3for the pur-pose of hearing, ruling, and decision by an administrative
law judge; and that thereafter these cases be transferred to
and continued before the Board in Washington.On October 21, 1988, the Region issued an order consoli-dating cases, complaint, and notice of hearing consolidating
Case 25±CA±19104 with the previously consolidated cases
and alleging violations of Section 8(a)(1) and (5) in addition
to the violations alleged in the earlier complaints and seeking
a remedial bargaining order.These consolidated cases were tried before me on Decem-ber 13±15, 1988, and January 24±26, 1989, in Fort Wayne,
Indiana.All parties were represented at the hearing and were af-forded full opportunity to be heard and present evidence andargument. All parties filed briefs.4On the entire record, myobservation of the demeanor of the witnesses and after givingdue consideration to the briefs, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe complaint alleges, the answer admits, and I find thatRespondent is, and has been at all times material, an em-
ployer engaged in commerce within the meaning of Section
2(6) and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
The Union is, and has been at all times material, a labororganization within the meaning of Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
During the last 2 weeks in October 19875certain of Re-spondent's employees began to discuss the possibility of ac-
quiring union representation.Among these half dozen employees were Frank Sutton,Stanley Duckworth, David Gillenwater, Blain Van Allen, and
Jeffrey Putt, mostly night-shift employees. After numerous
conversations among these and other employees on the sub-
ject of union representation, it was decided that Sutton would
contact the United Steelworkers to look into the matter and
obtain union cards for distribution.Sutton made a number of phone calls to the Union and tothe president of the Steelworkers local at Slater Steel Cor-
poration in order to get the campaign started. Several of
these calls were made from the lunchroom at Respondent's
plant in the presence of other employees. For one reason or
another, however, Sutton was unable to make contact and
after receiving complaints from the other interested employ-
ees as to where the union cards were, Sutton left the job to
Duckworth who thereafter succeeded in making contact with
Union Representative Linda Paege.On November 2, Linda Paege held her first meeting withthose of Respondent's employees most interested in union
representation. This meeting was attended by Duckworth,
Van Allen, Sutton, and Gillenwater. Each of the four signed
a union card and received additional cards for further dis-
tribution. Later that day, four additional cards were distrib-
uted by Van Allen directly or indirectly6to other employeesof Respondent, who signed them and returned them to him.On November 3, Gillenwater, Sutton, and Duckworth ob-tained the signatures on union cards from five, three and two
additional employees, respectively. On November 4±6,
Gillenwater obtained nine more signatures. Thus, between
November 2 and 6, 27 of Respondent's employees had
signed union cards.On November 5 or 6, Gillenwater approached employeeKevin Handwork while at work on the day shift in the fourth
bay and asked him if he was ready to a sign a union card.
Handwork asked Gillenwater if he had a card and when
Gillenwater acknowledged that he did, Handwork became
angry. He told Gillenwater that he needed his job and was
willing to cross picket lines. He then turned around and
stormed off. Gillenwater watched to see where Handwork 631ALMET, INC.7Another company not otherwise involved in this proceeding.8Jeffrey Putt witnessed this conversation and supported Van Al-len's testimony.9Sutton denied that he skipped on the beam. I credit Greim andVaice.went and saw him go into the management office area wherethe vice president of Almet, Robert Winkeljohn, the general
foreman, Howard Spencer, and other members of manage-
ment have their offices. This incident is relied upon by Gen-
eral Counsel to support the theory that management probably
learned through Handwork that there was union activity
among its employees. However, the record does not indicate
that any action was taken at this or any other time against
Gillenwater.On November 6, Respondent eliminated the second-shift,effective midnight, and assigned the second shift employees
to the first shift. The following day, signed union cards were
returned to Paege at the second union meeting which was at-
tended by employees Gillenwater, Duckworth, Sutton, and
Putt.Winklejohn testified that by November 9 he had heard``scuttlebutt'' about organizing activities. He knew of these
activities through comments he had overheard and from some
union-related writings which he had seen on the restroom
walls. Despite acknowledging a general awareness of union
activity by November 9, Winklejohn nevertheless denied any
knowledge of the identity of any union activists.Employee Lester Steigerwald testified that about a weekafter union cards were first distributed, he heard from an-
other employee that a sufficient number of cards had been
signed to warrant the holding of a representation election.
Steigerwald also testified that at sometime during the cam-
paign, Winklejohn asked him if cards were being signed.
When Steigerwald replied, ``Not to my knowledge,''
Winklejohn commented, ``Well, they couldn't have picked a
better time.'' Though Steigerwald did not assign a precise
date to this conversation, it probably occurred between No-
vember 2 and 5, when the vast majority of union cards were
signed.On November 9, two incidents occurred which eventuallygave rise to the inclusion in the complaint of the 8(a)(3) and
(l) allegation concerning employee Sutton. On that day, in
the morning, before these incidents occurred, employee
David Borel approached Blain Van Allen who, in the pres-
ence of employees Ed Walters and Jeff Putt, was at his work
station in the fourth bay. Borel walked up to Van Allen and,
according to the latter, told him ``out of the blue'' that
Fabwell7was hiring. Van Allen asked Borel what he wastalking about and why he, Van Allen, had to know about
Fabwell hiring since he already had a job. Borel explained
that because Van Allen was a union organizer, he should be
looking for a job; that union organizers would be the first
people fired.8Van Allen testified that he had not told Borelearlier about his involvement in union activity. Borel, who
testified that he felt that the Union was not necessary, admit-
ted that the conversation, as described by Van Allen and
Putt, may have occurred. Borel also testified that at the time
there were rumors that the second-shift employees were
transferred to first shift because the union campaign had been
started by second-shift employees. Finally, Borel testified
that although he did not believe these rumors, he neverthe-
less knew, through other rumors, which employees were in
favor of it.One of the two incidents which led indirectly to issuanceof the 8(a)(3) allegation in the complaint occurred between
l and 3:30 p.m. on November 9. On this occasion, Richard
Greim, chairman of the board of Almet and its majority
stockholder, saw Frank Sutton atop a beam on the transverse
conveyor system where he was operating the overhead crane
by means of a pendant which controlled it. Instead of walk-
ing along the beam to complete his task, Sutton skipped be-
tween two and four steps. Employee Steve Vaice also wit-
nessed the incident.9Greim testified that he had been in thebusiness for 30 years and had never before seen such ``bi-
zarre behavior.'' Greim, however, did not admonish Sutton
at the time, nor did he take any other action. The skipping
took 2 to 3 seconds and was over.Late in the afternoon of the same day the second incident,alluded toabove, occurred. On this occasion, Winklejohn and
a foreman, Ben McDonald witnessed Sutton driving a ton
forklift at what both considered to be an excessive rate of
speed as it entered the plant from outside. Winklejohn testi-
fied that Sutton came roaring through the door over the
threshold with the forklift's forks clattering. McDonald testi-
fied that he was talking to Winklejohn at the time when he
heard the high pitch of the engine of the tow motor. He
turned around and saw Sutton coming through the door, ``at
a pretty good speed,'' with the engine of the tow motor
revved up and its forks bouncing. Observing Sutton driving,
in what McDonald and Winklejohn both considered at an ex-
cessive speed, Winklejohn asked, ``Does he [Sutton] always
drive like that?'' McDonald replied, ``God, I hope not.''
McDonald had witnessed Sutton driving the tow truck on
other occasions but never like that. Despite their avowed
concerns, neither Winklejohn nor McDonald cautioned Sut-
ton about his driving nor, indeed, said a word to him at the
time. McDonald went back to work and Winklejohn about
his business. The incident took 12 seconds.Three rank-and-file employees were called to testify con-cerning the forklift incident. David Borel, who witnessed the
incident, testified in support of management that Sutton's
driving was excessively quick; faster than normal; with the
motor racing and the forks clattering. Steve Vaice who, as
noted supra, testified that he had seen Sutton skip on the
beam, testified with regard to the forklift incident, that he
witnessed Sutton drive through the doors and that he was not
speeding and was neither reckless nor careless. He also testi-
fied that, depending on how high the forks are set, they may
or may not clatter as the forklift is driven over the threshold.
Van Allen testified that he had driven the forklift himself in
low gear as Sutton was doing on November 9, and that in
low gear the forklift runs very slowly; walking speed at best.
He also testified that when the forklift is driven over the
threshold without a heavy load, the forks clatter because they
are not bolted nor affixed to the chassis, but merely hang
over the bar which holds them up off the ground.Sutton's position, with regard to the forklift incident, isthat he did not drive the forklift any differently late on the
afternoon of November 9 than he had throughout the day;
nor any differently than he had on the night shift previously.
He denied that his rate of speed was excessive and explained
that when he drove the 40-ton forklift through the doors into 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Greim testified that he was concerned for Sutton's safety whenhe skipped on the beam, in that he was afraid Sutton might fall into
the machinery below and sustain injury. However, the conveyor sys-
tem upon which the beam rested was only 3 or 3-1/2 feet off the
ground and was not in operation at the time. There was no move-
ment. Danger to Sutton was minimal. Indeed, if Greim considered
Sutton to be in any immediate danger, he certainly would have
warned him about it. He did not do so. Greim's explanation as to
why he did not bother to caution Sutton is incredible in light of the
severity of the action subsequently taken against him for the 3-sec-
ond, four-step skip.With regard to the tow motor incident, it is equally clear that ifWinklejohn were actually as concerned about Sutton's driving being
a danger to fellow workers, he most certainly would have cautioned
him at the time of the incident.11Don Swart Trucking Co., 154 NLRB 1345 (1965), affd. 359F.2d 428 (4th Cir. 1966); Wiese Plow Welding Co., 123 NLRB 616(1959); Food Cart Market, 286 NLRB 1016 (1987); Grey's ColonialAcres Boarding Home, 287 NLRB 877 (1987); Walter Ridde, Inc,284 NLRB 78 (1987).12Limestone Apparel Corp., 255 NLRB 722 (1981); Wright Line,251 NLRB 1083 (1980).13Fountainview Place, 281 NLRB 26 (1986).the plant, he was driving off loose rock in low gear, up agrade so that it was necessary ``to wind that baby all the way
up'' in order to achieve walking speed and get the tow motor
into the plant. With regard to these two incidents, I find that
Sutton did, in fact, skip between two and four steps while
on the beam and did, in fact, drive his tow truck at a slightly
excessive speed. I also find, however, that since management
did not bother to mention these transgressions to Sutton at
the time, neither was considered serious.10Later still, on November 9, Greim met with Winklejohn.According to Greim, he told Winklejohn about the skipping
episode so that Winklejohn could take proper action. When
Greim described to Winklejohn Sutton's skipping,
Winklejohn, in turn, described to Greim Sutton's ``unsafe''
operation of the forklift truck. Greim suggested that because
of Sutton's ``bizarre'' behavior of that day, he should be
tested for drugs and Winklejohn agreed. No employee had
ever before been required by the Company to be tested for
drugs.On the evening of November 9, Winklejohn telephonedSutton and told him not to report to work the following day
at his regular starting time but rather to report to
Winklejohn's office at 9:30 a.m. The following morning,
Sutton appeared in Winklejohn's office, demanding to know
what was going on. Winklejohn advised him that because of
the two incidents already described, he was being required
to be drug tested. Although Sutton denied that he skipped on
the beam or drove the forklift at an excessive speed or in
a reckless manner, he was nevertheless taken to a clinic and
tested. When Sutton returned to the plant after taking the
test, Winklejohn advised him that he was suspended until the
results of the test were received. The clinic had advised him
that the results would be available in 3 days.On November 12, Winklejohn received Sutton's test re-sults. These proved negative. The same day, the Company
received a copy of the Union's petition. When Sutton re-
turned to work on Monday, November 16, Winklejohn pre-
sented him with a written disciplinary warning notice, dated
November 13, which indicated that he was receiving a 3-day
suspension based on the two incidents described supra, plus
a further warning to the effect that recurrence would result
in additional disciplinary action, ``up to and including dis-
charge.'' The complaint alleges that Respondent suspended
Sutton; issued the disciplinary warning to him; and condi-
tioned his reinstatement upon his successful completion of a
drug test, all because of his activities on behalf of the Union.
The Respondent takes the position that it took the action de-
scribed in the complaint because Sutton's behavior on No-vember 9 was ``bizarre'' and because of ``scuttlebutt'' abouthis being involved with drugs.The record indicates that Sutton was engaged in orga-nizing the plant and in obtaining signatures on union cards.
It also indicates that, by November 9, the names of the orga-
nizers and of those most active in the campaign were well
known among the employees including employees who were
opposed to union representation. I therefore draw the infer-
ence that the organizers were also known to management by
November 9.11Winklejohn and Greim termed Sutton's behavior on No-vember 9 ``bizarre.'' I do not agree. There are more than 300
volumes of Board cases, each volume containing descriptions
of incidents of horseplay far more bizarre than the two inci-
dents in which Sutton had engaged. What truly is bizarre is
Winklejohn's and Greim's decision to force Sutton to take a
drug test solely because he skipped a few steps and drove
his forklift at a slightly accelerated pace. The testing and
eventual suspension of Sutton for such trivial reasons is so
implausible as to indicate pretextual motivation.12But notonly do I find the two incidents trivial but so, apparently, did
Winklejohn and Greim. For if they truly considered Sutton's
behavior a danger to himself and to other employees they
would have immediately cautioned him about it. They did
not. This is evidence of an ulterior motive.13I conclude that Winklejohn's and Greim's purported sus-picion of drug use on the part of Sutton and the actions sub-
sequently taken by them, supposedly based thereon, was a
transparent ploy to harass Sutton, a known or suspected
union organizer, in an attempt to show that Respondent was
capable of manufacturing pretexts to rid itself of union activ-
ists such as he, and to dissuade him from continuing his or-
ganizational activities. That this is so, is obvious from the
trivial nature of the incidents upon which Respondent seized
to require the drug test as well as the fact that management
had become aware 3 weeks before the incidents which oc-
curred on November 9, that Sutton was not involved with
drugs; that it was a different employee altogether who had
been arrested on October 6 for processing marijuana on Re-spondents' property. In short, I find that Sutton was forced
to take the drug test, was suspended, and given a written
warning for reasons violative of Section 8(a)(3) and (1) of
the Act.The complaint in paragraph 5(a) alleges that Respondent,acting through General Foreman Howard Spencer on Novem-
ber 13: (i) solicited employees to find other employment be-
cause they supported the Union and (ii) threatened its em-
ployees with discharge if they supported the Union.The record reveals that during the 2-week period prior toNovember 13, employee Jeffrey Putt had several confronta-
tions with other employees which came to the attention of
Howard Spencer. According to Spencer, these employees
complained to him about Putt's attitude toward them and to-
ward the Company in general. Spencer testified that these 633ALMET, INC.14This conversation between Spencer and Putt, as it appears in thetext, reflects the most credible testimony of each of the participants.
Where their testimony is in conflict, I credit that of Putt.employees complained that Putt had been belittling, intimi-dating and coercing them to the extent that the incidents al-
most resulted in fights. Employees who complained to Spen-
cer about Putt purportedly included Jim Webb, Ed Walters,
Danny Patterson, and Bob McDowell.According to Spencer, Walters told him that Putt had toldWalters that if the Company told him to wear a purple dress
and pink socks, he'd do it, to which Walters replied that if
it was part of his job, he would. Walters complained to
Spencer that Putt was always picking on him. Spencer testi-
fied that he told Walters to be cool, that he, Spencer, would
do something about it.Jim Webb, according to Spencer, complained that he hadto walk away from Putt; that Putt had intimidated him so
badly, by what he said, that he was going to punch Putt's
lights out, and he did not want that to happen. Spencer testi-
fied that he did not know what Putt had said to Webb to
make him so angry.On the same or another occasion, according to Spencer,Webb, and employee Danny Patterson stopped Spencer while
he was making the rounds. Webb told Spencer that he ought
to do something about Putt's mouth; that he had to walk
away from him. Then, Spencer testified, Patterson said that
he had had the same problem; that he could not even go in
and get the plates he needed to work on without Putt
harassing him.Spencer testified that there had been harassment of oneemployee by another or disputes among them in the past and
it had been his job to intervene to keep the peace. Respond-
ent supported Spencer's testimony with record documentation
which showed that warnings had been issued in the past
when employees got into arguments.After receiving the complaints from the four or five em-ployees about Putt, Spencer testified, he decided to call him
in and discuss the matter with him.On November 13, about 1:30 p.m., Spencer called Puttinto his office. The two were alone. Spencer began the con-
versation by stating that he had called Putt into his office for
two reasons. First, that four people had approached him to
complain that Putt had been degrading the company. He
asked, ``If you are unhappy with your job, why don't you
go find another job; seek employment elsewhere? If it were
me, and I had to go to work every day and be that miserable,
I'd go out and find another job.'' Putt asked Spencer who
the four people were who had complained and what they had
said. Spencer refused to answer Putt's questions so Putt said
that it was all a bunch of ``hearsay bullshit'' and that he,
Spencer, could not convict anybody on ``hearsay and
bullshit.'' Spencer replied, tapping a manila envelope which
he was holding, ``Jeff, don't you worry, I've got my butt
covered.'' He continued, ``Jeff, you know I'm in charge of
52 or 53 employees. I don't need this bull crap.'' Spencer
then said that the second reason he had called Putt in was
to discuss his production of plates. He asked, ``Jeff, do you
know how long its been taking you to mill these plates?''
Before Putt could respond, Spencer supplied a figure. Putt
challenged, ``What do you mean, Howard? Are you trying to
accuse me of screwing off? You know I don't screw off.''
Putt had been milling plates for a month and a half and prior
to this conversation had never received any complaints about
his work. Putt challenged, ``You know why you called me
in here?'' Spencer looked at Putt, smiled, and asked why.Putt did not reply, so Spencer continued, ``Well, Jeff, withall this stuff I've got in here,'' tapping the manila file, ``I
can fire you. I think I will fire you.'' Then Spencer added,
``But I'll tell you what. I'll give you one more chance, but
one more screw up; one more complaint and you're history.''
Putt replied, ``You might as well go ahead and fire me be-
cause I'm not giving you the satisfaction of quitting.''Before calling Putt in for their discussion, Spencer placeda note in Putt's file:11/13/87I've had numerous complaints regarding Jeff in thelast couple of weeks.Mostly making remarks degrading to the companyand to any employee who is happy with they're [sic]
job here.I feel at this time Jeff is not an asset to this companywith his behavior and attitude toward his fellow em-
ployees and to the company.The note appears to reflect a charge that Putt had been en-gaged in some heavy-handed campaigning and a not too sub-
tle hint of possible disciplinary action if it continued. The
terms ``union'' or ``union supporter'' never specifically came
up during the conversation.14With regard to the allegations contained in paragraph 5(a)of the complaint, the record reflects that on November 13,
Howard Spencer told Jeff Putt that if he was unhappy with
his job with Respondent he should seek employment else-
where and threatened him with discharge if he did not refrain
from making remarks degrading to the company and to em-
ployees who were happy with their jobs. General Counsel al-
leges that Spencer's statement and threat were made to Putt
because he supported the Union and to interfere with his
right to continue to support and campaign on behalf of the
Union. Respondent takes the position that Spencer was mere-
ly trying to keep peace at the plant and prevent Putt from
antagonizing fellow employees to the point of the arguments
erupting into fights.First of all, I find that the record is not nearly as completeas it could have been. Although Spencer specifically named
the four employees who allegedly had complained about
Putt's behavior, none of them were called by Respondent to
testify concerning the circumstances surrounding their al-
leged confrontations with Putt. Moreover, Respondent saw fit
to call three of the four to testify on other matters but never
asked them about their alleged harassment by Putt. Respond-
ent would prefer that I rely on the hearsay testimony of
Spencer rather than the testimony of those employees di-
rectly involved in the incidents. I draw from Respondent's
failure to examine these witnesses on this subject several in-
ferences. First, that Putt was, as he testified, actively cam-
paigning on behalf of the Union. Secondly, that these four
employees, and perhaps others, reported his activities early in
the campaign. Finally, I find that Spencer called Putt into his
office and solicited him to quit his job and threatened him
with discharge in order to dissuade him from continuing his 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15Bill Scott Oldsmobile, 282 NLRB 1073 (1987); Hovtuck Corp.,285 NLRB 904 (1987).16Oxford Pickles, 190 NLRB 109 (1971).17Since it was not alleged in the complaint, I do not find a viola-tion.18Greim denied making such statements 2 years before, but I cred-it Sutton.19Greim denied that this discussion ever took place, but admittedstating to someone at some point, about this time, that he could rent
out 110,000 square feet of space at $1 per foot. I credit Sutton.20Madison Industries, 290 NLRB 1226 (1988); Life Savers, Inc.,264 NLRB 1257 (1982); Long-Airdox Co., 277 NLRB 1157 (1986).21Duckworth's suspension is not alleged as a violation.22Encouragement of employees to notify supervisors if they feltthat they were being pressured into making a commitment to the
Union was not alleged as a violation of Sec. 8(a)(1). But see ElectricHose & Rubber Co., 267 NLRB 488 (1983).prounion campaign. I find that Respondent has thus violatedSection 8(a)(1) of the Act.15Paragraph 5(b) of the complaint alleges that Respondent,on November 13, acting through Richard Greim, violated
Section 8(a)(1) when he threatened its employees with plant
closure, if the Union persisted in demands to which Re-
spondent was opposed.The record reveals that in November, Greim read, ver-batim, a speech to the entire production and maintenance
unit. The speech contained the following statement:As I stand here before you I'm here to tell you that Iwill never agree to any demands that I believe are not
in the best interest of this companyÐand if I have to
shut down this plant to maintain those principlesÐI
will shut it down and go out of business.I find this statement to be protected under Section 8(c) andnot violative of the Act.16I recommend dismissal of this al-legation.On November 14, the Respondent received the Union'sdemand and on November 16 declined recognition. On No-
vember 16 also, as noted earlier, Sutton returned from his 3-
day suspension. His first day back, after he was given the
employee warning notice which he refused to sign, Sutton
was assigned a job outside the plant moving a pile of wood
from one place to another. The weather, at the time, was bad.
It was raining and sleeting and Sutton was assigned to per-
form this work alone. When Sutton finally completed the job
of transferring the woodpile, he received his second assign-
ment from Spencer. He was ordered to pick up the woodfrom where he had just deposited it and put it back where
he had gotten it in the first place. Although the complaint
does not allege these assignments to have been dis-
criminatorily motivated, I find that they were.17Indeed, Ifind that these work assignments were pure harassmentÐand
a continuation of the campaign of harassment against Sutton,
discriminatorily motivated, which began on November 9
when he was forced to take the drug test for no apparent rea-
son. Indeed, why else would management pay an employee
$6.65 per hour to work out in the sleet and rain to sense-
lessly move pieces of wood back and forth to no apparent
purpose.The third assignment given to Sutton on his first day backwas to dig a ditch out in the sleet and rain. While Sutton
was digging he was approached by Greim who, after dis-
cussing the project with him, said, ``What I said to you two
years ago still goes.'' Sutton stopped what he was doing mo-
mentarily, and asked what Greim meant. Greim replied,
``Well, listen young man, you are not talking to a school boy
here.'' Sutton realized what Greim was talking about, name-
ly, statements made by Greim to Sutton 2 years previously
when Sutton had been involved in another union campaign
and Greim had made various antiunion statements to him at
that time.18Greim continued to speak. He told Sutton to lookaround, at the same time indicating Respondent's newly builtbuilding. He then said that he could do ``any damned thing''he wanted to do. He told Sutton to look at the buildings.
Then he added that he could sit at home and lease them out
by the square foot and make more money without going
through all ``this fucking shit'' with Sutton and everyone
else. He said he was tired of ``this union shit.'' Sutton's only
reply was to ask, ``When are you going to learn you've got
to quit threatening people.''19Greim then walked away.I find Greim's statement to be a threat of plant closuremade for the purpose of interfering with Sutton's organiza-
tional activities.20On the morning of November 17 Respondent's employees,for the first time, reported to work wearing various indicia
of union supportÐbuttons in particular. That morning, Re-
spondent suspended employee Stan Duckworth. He had been
one of the initial union organizers who had attended union
meetings, campaigned, and distributed union cards and ob-
tained signatures thereon.21Later that day, Winklejohn delivered a speech which heread verbatim, in its entirety, from a written text:It has come to my attention that certain Almet em-ployees are being bullied and threatened by other em-
ployees on company premises. I will not tolerate these
activities.I refuse to stand by while any of my employees aresubjected to GOON tactics carried on by gangsters in
an attempt to coerce other employees into doing any-
thing they do not wish to do. I have not and will not
ever allow this to occur at Almet.From here on out, if I become aware of any employ-ees using gangster tactics to bully or intimidate other
Almet employees for any reason, I will discipline that
employee appropriately, up to and including discharge
if warranted. This applies to all Almet employees. That
means you, you, and you.Also, if I become aware that any of my employeesare bullied or threatened by these GOON tactics and
they do not report the occurrences to me, I will dis-
cipline those employees for not reporting what hap-
pened to them.22Believe me, I will do whatever ittakes to eliminate this crap from the Almet shop.This is not a playground where bullies rule. Each ofyou has the right to work at Almet, free of this type
of abuse and; as long as I am here, this will not change.Robert WinklejohnÐNovember 17, 1987.This speech was delivered to all of Respondent's produc-tion and maintenance employees who were working that day
and was delivered, according to Winklejohn, because he had
heard rumors about employees being threatened in order to
get them to sign union cards. However, under General Coun-
sel's examination, Winklejohn admitted that the rumors he 635ALMET, INC.23Par. 5(c) of the complaint.24Life Savers, Inc., 264 NLRB 1257 (1982).25Sutton could not recall what, if anything, was said about theUnion during this conversation. About eight employees were present
during this conversation yet General Counsel called none of them to
corroborate Sutton's testimony.allegedly heard were never verified. He testified that hecould not recall who reported the rumors to him but did
name three employees who were purportedly victims of coer-
cion. When asked for details of the rumored coercion,
Winklejohn could supply none. Of the three individuals
named by Winklejohn as the possible victims of badgering,
none were called by Respondent to testify to the matter. One,
Vaice, was called by General Counsel to testify concerning
his signing of a union card and did not support the rumor
of coercion. I conclude that Winklejohn's speech of Novem-
ber 17 was not prompted by any legitimate fear of coercive
tactics on the part of employee union activists.Several employees who attended the delivery ofWinklejohn's speech on November 17 wore union buttons.
When Winklejohn read the third paragraph of his speech and
stated, ``If I become aware of any employees using gangster
tactics to bully or intimidate other Almet employees for any
reason, I will discipline that employee appropriately, up to
and including discharge if warranted. This applies to all
Almet employees. That means you, you and you,'' each time
Winklejohn said the word ``you,'' he pointed at his audience,
starting at one side of the room and crossing it as he ges-
tured toward the other side.According to the uncorroborated testimony of Jeffrey Putt,each time Winklejohn said the word ``you,'' he pointed di-
rectly at an individual wearing a union button, then added,
``You, you and you are responsible for putting these people's
jobs on the line.''It is this last statement, considered in the context of therest of the speech, which General Counsel urges as an un-
founded prediction that unionization creates an inevitable risk
of job loss and a violation of Section 8(a)(1) of the Act.23However, inasmuch as there were close to 50 employees
present, including many union adherents, and Putt was the
only one to testify to Winklejohn having made the objection-
able statement, I will credit Winklejohn's denial.24I alsocredit Winklejohn's statement that when he pointed at the au-
dience he did so in random fashion, not to single out individ-
uals wearing union buttons. The speech was prepared in ad-
vance and read verbatim including the ``you, you and you''
part of it. I recommend dismissal of this allegation.Paragraph 5(f) of the complaint alleges that Respondent,through Richard Greim, in late November, informed its em-
ployees that it was turning down work because of their union
activity. Greim denied that he ever made such a statement.According to Sutton, sometime after the union campaignbegan, Greim remarked, ``You are seeing what I've been
saying. We were so busy before, with all this work, now
we're not busy.'' Sutton asked why. Greim replied that there
was another large job that Respondent could have bid on but
with ``this Union stuff'' going on, he had to turn it down.
He explained, Sutton testified, that with all this commotion,
he dare not hire help. Sutton's testimony with regard to this
allegation was extremely confused. He could not recall if
there were two or more than two conversations on the sub-
ject of turning down jobs and the reasons therefor. He could
not recall when these conversations took place which, of
course, is critical. Moreover, I believe that whatever Sutton
was told about the reasons why Respondent turned down cer-tain jobs, he confused what he was told with his own sus-picions as to Respondent's motives. I do not feel comfortable
relying upon Sutton's uncorroborated testimony with regard
to this allegation and recommend its dismissal.Paragraph 5(e) of the complaint alleges that on several un-known dates in November and on or about December 7,
Richard Greim told employees that it would be futile for
them to select the union to represent them because Respond-
ent would not bargain in good faith.With regard to this allegation, General Counsel again re-lies on the testimony of Frank Sutton. He testified that on
several occasions he discussed health insurance with Greim
and that on one occasion, in particular, after walking out of
the lunchroom, he and several other employees met Greim
who was standing outside. Sutton mentioned to Greim the
company committee and the subject of health insurance. Sut-
ton asked Greim if he had looked into the insurance like he
had said he was going to do. Greim replied that he had done
so and that the employees were not going to get anything
better than that which they already had; that their medical in-
surance was probably the best in the industry. After some
discussion of the cost of insurance, the amount being paid
for it, and the cost of dependent care, Greim apparently be-
came excited and stated, according to Sutton, ``If you guys
don't like what your getting around here, we can start from
ground zero' [or] from scratch.'' Although General Counsel
alleged this conversation as a violation of Section 8(a)(1), I
do not agree. Clearly, the matter had nothing to do with the
Charging Party but with an employee committee and Sutton
as its representative.25I recommend dismissal of the allega-tion to the extent General Counsel relies on this conversation
to support paragraph 5(e) of the complaint.General Counsel cites a second incident in support of theallegation contained in paragraph 5(e) of the complaint. Ac-
cording to Jeffrey Putt, between November 3, 1987, and Jan-
uary 21, 1988, Greim would make his rounds twice a day
and stop at Putt's milling machine and talk to him. On one
of these occasions, on or about December 7, Greim said,
``Jeff, I got another reason I'd never sign a contract with a
Union ... Southco is a union shop and they had to file a

chapter 11 [bankruptcy].'' Southco, according to Putt, is a
unionized company with its employees represented by the
United Steelworkers of America.Later the same day, Putt and employee Jeff Wright con-fronted Greim in the lunchroom about the statement. Greim
denied having made the statement. According to Putt, despite
Greim's denial, he thereafter attended union meetings at
which he reported what Greim had said about Southco and
about never signing a contract.During the same December 7 conversation which tookplace at Putt's milling machine, Greim told Putt that if the
Union did, in fact, succeed in its organizing campaign, the
employee organizers would have to collect the dues because
Greim was going to have no part of payroll deductions for
union dues. This, too, Putt repeated at union meetings.In this case also, I believe Greim's denials. Putt believedhe had heard Greim say one thing. When he brought Wright
back as a witness to have Greim reiterate his statement, long 636DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
26Life Savers. supra.27Cain Co., 77 LRRM 1049 (1971); Histacount Corp., 122 LRRM1334 (1986).28Hereinafter all dates are in 1988 unless noted otherwise.before the hearing, Greim denied ever having made the state-ment. I credit him and recommend dismissal of the allega-
tion. About December 9 Putt and Greim had another discus-
sion at Putt's milling machine. After first discussing possible
dates for the forthcoming election, Greim said, ``I tell you,
if that Union gets in here, we're going to start at minimum
wage. We are going to start at no benefits, no profit sharing,
no 401(k), no overtime, no night bonuses.''General Counsel argues that Greim's statements amountedto threats that if the Union won the election, Respondent
would reduce the employees' wages to the minimum wage
level and that bargaining would then start from square one.
Respondent, on the other hand, contends that Greim's state-
ments were not threats to reduce wages at all, but merely
statements as to where Respondent's position in bargaining
would start, namely at the minimum wage level.The record indicates that Greim visited a number of em-ployees to discuss with them the organizing campaign and I
do not believe that Greim would have made this statement
only to Putt, a known union adherent, and to no one else.
Yet Putt's testimony was not supported by anyone else. I
find that the singularity of the incident, as described by Putt,
undermines its credibility.26On December 30 the Region issued a consolidated com-plaint alleging violations of Section 8(a)(1) and (3). The fol-
lowing day the Employer issued the following memorandum
to all of its employees:TO ALL EMPLOYEES``ARE YOU CONFUSED OR WHAT''?Everything the Company has tried to tell you duringthe course of this election campaign has been branded
by the union as a lie or ``bullshit.'' The union has for-
gotten, however, that in every instance the Company
has made available irrefutable evidence to back up its
statementsÐevidence which the union's own organizers
have been provided the opportunity to examine. Rather
than try to convince you that we are the ones that are
telling the truthÐand that the union is dealing in liesÐ
we recognize that it must be left up to each of you to
reach your own conclusion, following your own exam-
ination of the true facts. To assist you in that effort, we
have attached copies of two decisions from the National
Labor Relations Board.27This agency of the UnitedStates Government is established by federal law to re-
solve labor disputes and to determine the rights of the
Company with respect to union organizing efforts. In
these decisions the National Labor Relations Board
confirmed that:.. an employer is 
not required to agree to all uniondemands;.. after bargaining, an employer is 
not required toretain all current benefits;.. existing benefits 
may be traded away;.. the employer is legally entitled to 
bargain fromground zero;.. all union promises of improved benefits are not
attainable without the Company's agreement;.. good faith bargaining can take 
weeks, months oreven years;.. an employer may 
permanently replace economicstrikers.Please read these decisions from the National LaborRelations Board and decide for yourself who's telling
the truth.Dick GreimAt the hearing the parties stipulated that this memorandumcontains no material which is violative or objectionable.
However, Respondent contends that this document reflects
what Greim told Putt on December 9 namely, that an em-
ployer is legally entitled to negotiate from ground zero.
Moreover, even if Greim, in fact, made the statement attrib-
uted to him by Putt, this memorandum, Respondent argues,
is sufficient to overcome the effect of the previous statement
because it clarifies that statement; was circulated to all em-
ployees rather than stated to a single individual; and was dis-
tributed close to the election date whereas Greim's allegedly
violative statement was made weeks earlier.It does not, of course, follow that because Respondentissued a lawful memorandum on December 30 and several
thereafter, that Greim did not make an unlawful statement to
Putt on December 9. Nevertheless, the isolated nature of
Greim's alleged unlawful statement to Putt when considered
amid the numerous lawful memoranda issued subsequently
by Respondent, convinces me that Putt misinterpreted
Greim's statement and that Greim's description of what he
said to Putt is the more accurate rendition and is not viola-
tive of the Act. I recommend dismissal of this allegation.On January 15, 1988,28Respondent distributed anothermemorandum to all its employees which, the parties stipu-
lated at the hearing, was neither violative nor objectionable.
Among other statements contained therein, was a pledge that
the Employer would bargain in good faith with the Union (if
it should win the election), for as long as it might take to
see if they could reach agreement on a mutually acceptable
contract.Respondent contends that the distribution of this memo-randum, like that of the December 30 memorandum, had the
effect of removing any possible taint to the campaign which
Greim's alleged comments to Putt on December 7 and 9 and
his speech of November 13, 1987, might have had. The same
argument was made with regard to Winklejohn's speech of
November 17, 1987. Inasmuch as I have found no violations
in connection with the cited incidents, Respondent's argu-
ment concerning the possible curative effect of its memo-
randa need not be considered with respect to those particular
matters.On January 18, the Employer distributed its last campaignmemorandum prior to the election. In it the Employer reiter-
ated its intention to bargain in good faith with the Union, if
the Union were to win the forthcoming election. Again, Re-
spondent argues that issuance of this memorandum cures any
alleged isolated violative statements made earlier which
might have given the impression to any employee that Re-
spondent would not bargain in good faith. 637ALMET, INC.29Reports that Winklejohn may have spoken to other rank-and-fileemployees are not credited. Employee Pequignot's testimony that
Winklejohn spoke with employees Hawthorne and Didier during the
election is rejected in light of his admission that he could not hear
what was allegedly said to them and that Winklejohn may only have
been singing. Sutton's testimony that Winklejohn called him at 7:40
a.m. to speak with the union representative, Linda Paege, in the vot-
ing area, is clearly in error. Paege was not permitted in the voting
area during the election and there is no evidence that she was there
at that time. Paege was present in the voting area after the close of
the polls and likely asked Winklejohn to summon Sutton at that
time.30170 NLRB 362 (1968).The election was conducted, as scheduled, on January 21,between 7 and 8 a.m. in the employee breakroom. Just prior
to the opening of the polls a preelection conference was held.Members of management, officers of the Union, observers,
and the board agent conducting the election attended. It was
agreed at this meeting that the company would continue to
operate during the hour that the election was being con-
ducted. A schedule was agreed upon whereby a company and
a union observer would go from bay to bay releasing the unit
employees to vote in accordance with the schedule. As the
meeting was breaking up, either the Respondent's attorney or
the Board agent advised one of the union representatives,
Linda Paege, not to stay in the polling area. Both she and
Winklejohn agreed that neither could be present at the polls
during the election. The question arose as to where
Winklejohn would be during the polling period. The Board
agent, the attorneys, and Jeff Putt, a union observer, noted
that Winklejohn's office was quite close to the polling area
but the Board agent said that he did not think that there
would be any problem as long as Winklejohn stayed in his
office. Winklejohn agreed. The Board agent then asked
Winklejohn if he had a clock in his office. When Winklejohn
stated that he did have a clock, the agent told him that he
would be free to leave his office and go out into the plant
at 8 a.m. Winklejohn agreed to remain in his office until 8
a.m. Winklejohn then went back to his office and the
Union's officials were escorted from the plant.After the preelection conference, the polls were opened at7 a.m. Winklejohn waited outside the polling area, by the
clock, until it was 7 a.m. At 7 a.m. he went into his office
and ordered that the announcement be made that the polls
were open. Just before he did so, he saw Duckworth arrive
and enter the breakroom, a minute or two before the polls
were officially opened. He saw no one else enter the
breakroom to cast his ballot during the remainder of the elec-
tion.Once in the office, with the door closed behind him,Winklejohn began to do his morning paper work which he
did routinely every morning at this time. He completed this
work, as he usually did, in 15 or 20 minutes. Then he took
the papers to the front office, which led him down a hallway,
right past the door to the breakroom where the election was
in progress. The route to the front office was the same route
he took every morning to deliver his paperwork, and was the
only route inside the plant which was both direct and avail-
able. When Winklejohn passed by the breakroom, its door
was closed. The trip down the aisle from his own office to
the front office took between 40 to 45 seconds.Winklejohn dropped off the paperwork in the general of-fice and remained there for 2 or 3 minutes after which he
retraced his steps past the closed door of the breakroom to
his office. He entered his office, closed the door behind him,
and did routine office work for 15 to 20 minutes until about
7:40 a.m.At 7:40 a.m. Winklejohn left his office for the second timeduring the election. This time he carried a pitcher to get
water to make coffee, as he did every morning. Ordinarily,
Winklejohn would have obtained the water in the breakroom.
However, since, at the time, the election was still in progress,
he walked past the breakroom door, still closed, to the gen-
eral office area, and got water in Greim's office where there
was a wet bar. With pitcher of water in hand, Winklejohnbegan to retrace his steps down the same aisle toward his of-fice when he heard screaming and hollering emanating from
the second or third bay from behind the partition.
Winklejohn headed in the direction of the commotion fearing
someone might be hurt. When he arrived at the opening be-
tween the first and second bays where he could see what was
going on, he saw Frank Sutton. Spencer, who had also heard
the noise, arrived at the same time at the opening, from a
different direction. When Winklejohn saw that no one had
been hurt, he glared at Sutton whom he suspected of having
done the screaming, then returned to his office where he re-
mained until 8 a.m.Various employees noticed Winklejohn in the vicinity ofthe breakroom door as he passed it on the way to and from
his office and the general offices. On one trip he greeted one
employee by merely pronouncing his name.29Winklejohnwas also noticed by Sutton when the former came to his
work area to investigate the disturbance.At 8 a.m. or shortly thereafter, the ballots were tallied. Asnoted earlier, the results indicated that the unit employees
cast 18 ballots in favor of the Union and 30 against. On Jan-
uary 28 the Union filed timely objections. On March 31 the
Regional Director ordered that a hearing be held on two of
these objections. One concerned the ``bargaining from
scratch'' allegation which has been dealt with up. The other
reads as follows:Objection No. 1The Employer, by its officers and agents, unlawfullyinterfered with the voting process by positioning them-
selves in the avenue of approach to the voting room
and conversing with employees immediately outside the
voting room.and has to do with Winklejohn's whereabouts during theelection.With respect to Objection 1, I find nothing inWinklejohn's activities during the election to warrant settingaside the election under Milchem, Inc.,30or any other line ofcases. I recommend dismissal of this objection.Remedial Bargaining OrderI have found that Respondent violated Section 8(a)(3) and(1) of the Act by forcing Sutton to take a drug test, sus-
pending him for 3 days and issuing him a disciplinary warn-
ing, all for discriminatory reasons. I have found also that Re-
spondent violated Section 8(a)(1) by threatening Putt with
discharge and Sutton with plant closure. These unfair labor
practices, having occurred during the critical period, must be 638DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
31Thomas Products Co., 169 NLRB 706 (1968); Kux Mfg. Corp.,233 NLRB 317 (1977); modified 614 F.2d 556 (6th Cir. 1980).32Ben Nolter, Inc., 276 NLRB 1208 (1985).33Super Thrift Markets, 233 NLRB 409 (1977); Dal-Tex OpticalCo., 137 NLRB 1782 (1962).34If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.35If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''considered objectionable.31There remains the question ofwhether a remedial bargaining order is appropriate.Although the incidents giving rise to the finding that Re-spondent engaged in objectionable conduct and committed
unfair labor practices were serious in nature, I do not feel
that they warrant a bargaining order. The violations occurred
between November 9 and 16 and no others occurred between
those dates and the election which was conducted on January
21, over 2 months later. Far from exacerbating the effects of
the violations committed in November, Respondent attempted
to ameliorate the effects thereof by issuing memoranda to all
of its employees promising, in case the Union should win the
election, to keep operating and to bargain in good faith. Re-
spondent also voluntarily awarded backpay to Sutton to com-
pensate him for the 3-day discriminatorily motivated suspen-
sion he suffered. Thus, the passage of time and the action
of the Respondent in attempting to lessen the impact of the
violations on the election have, in my opinion, rendered the
issuance of a bargaining order unnecessary.32Nevertheless,because of the severity of the violations, which I likewise
find objectionable, I shall recommend that the election be set
aside and that a second election be directed.33IV. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of the Respondent set forth in section IIIabove, found to constitute unfair labor practices occurring in
connection with the operations of the Respondent described
in section I above, have a close, intimate, and substantial re-
lationship to trade, traffic, and commerce among the several
States and tend to lead to labor disputes burdening and ob-
structing commerce and the free flow thereof.V. THEREMEDY
Having found that Respondent has engaged in certain un-fair labor practices, I shall recommend that it be ordered to
cease and desist therefrom and to take certain affirmative ac-
tion designed to effectuate the policies of the Act.Having found that Respondent unlawfully suspended FrankR. Sutton, I shall recommend that it be ordered to make him
whole for any loss of earnings he may have suffered by rea-
son of his unlawful suspension by payment to him of a sum
of money equal to that which he normally would have earned
during the period of his suspension. Backpay shall be com-
puted in accordance with the method prescribed in F. W.Woolworth Co., 90 NLRB 289 (1950). Interest is to be com-puted in the manner prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act .2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By threatening its employees with plant closure and dis-charge and soliciting them to find other employment becausethey engaged in union activities, Respondent has engaged inunfair labor practices within the meaning of Section (a)(l) of
the Act.4. By issuing a disciplinary warning to, suspending, andthereafter conditioning reinstatement of employee Frank R.
Sutton upon his successful completion of a drug test, all be-
cause he engaged in protected concerted activities on behalf
of the Union, Respondent has engaged in unfair labor prac-
tices within the meaning of Section 8(a)(3) and (1) of the
Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law, and onthe entire record, I issue the following recommended34ORDERThe Respondent, Almet, Inc., New Haven, Indiana, its of-ficers, agents, successors, and assigns, shall1. Cease and desist from
(a) Threatening employees with plant closure and dis-charge and soliciting them to find other employment because
they have engaged in union activities.(b) Discouraging membership in United Steelworkers ofAmerica, AFL±CIO±CLC or any other labor organization by
issuing disciplinary warnings to, suspending, and condi-
tioning reinstatement to employees upon their successful
completion of a drug test because they have engaged in pro-
tected concerted activities on behalf of the Union.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their Section
7 rights.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make employee Frank R. Sutton whole for any loss ofpay he may have suffered as a result of his unlawful suspen-
sion in the manner set forth in the remedy section of this de-
cision.(b) Expunge from its records and files any notations orreferences to the unlawful warnings to employees Sutton and
Putt and to the unlawful suspension of Sutton. Notify them
in writing that this has been done and that the suspensionand warnings will not be used against them in any way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its New Haven, Indiana facility copies of theattached notice marked ``Appendix.''35Copies of the noticeon forms provided by the Regional Director for Region 25,
after being signed by the Respondent's representative, shall
be posted by the Respondent immediately upon the receipt 639ALMET, INC.and maintained for 60 consecutive days in conspicuousplaces including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by Re-
spondent to ensure that the notices are not altered, defaced,or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the consolidated complaintbe, and hereby is, dismissed insofar as it alleges unfair labor
practices not specifically found.ITISFURTHERORDERED
that the election conducted Janu-ary 21, 1988, be, and it hereby is, set aside and the Regional
Director is directed to conduct a second election whenever
he deems it appropriate.